Citation Nr: 0429822	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint and disc disease of the lumbar 
spine with radiculopathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1973, 
from November 1977 to June 1989, and from May 1994 to 
September 1999.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which granted service connection for 
degenerative joint and disc disease of the lumbar spine with 
radiculopathy.  
A 10 percent disability rating was assigned effective October 
1, 1999, the day after the veteran left military service.  
The veteran disagreed with the assigned 10 percent disability 
rating and subsequently perfected an appeal as to that issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon preliminary review of the claims file, and for reasons 
stated immediately below, the Board finds that additional 
development is needed in this case before proceeding with 
appellate review for the reasons set forth below.

The veteran has been assigned a 10 percent disability rating 
for his service-connected lumbar spine disability under 
former Diagnostic Code 5293.
During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a.  VA most recently revised the 
regulations for evaluating disabilities of the spine 
effective September 26, 2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003); 
see also 69 Fed. Reg. 32449 - 32450 (June 10, 2004).  

The new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  Of particular 
interest is that former Diagnostic Code 5293, under which the 
veteran's lumbar spine disability was initially rated, has 
been extensively revised.  
The veteran has not been notified of these changes in the 
law, nor has the RO adjudicated the issue on appeal with 
consideration of the revised rating criteria. 

 The veteran must be informed of these changes in the 
regulation, and the agency of original jurisdiction must 
consider the veteran's service-connected back disability 
under the revised regulatory criteria.  It would potentially 
be prejudicial to the veteran if the Board were to proceed 
with a decision at this time. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In addition, the Board notes that the veteran was afforded a 
VA examination in July 2001 in connection with his claim for 
service connection.  The veteran has not been afforded a VA 
examination in connection with his current claim.  The Board 
finds that a more recent VA examination, which takes into 
consideration the changes in the rating criteria referred to 
above, is warranted.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
a physical examination to determine the 
severity and manifestations of his 
degenerative joint and disc disease of 
the lumbar spine with radiculopathy.  
The examiner should review the 
veteran's VA claims folder in 
conjunction with the examination.  The 
examiner is requested to comment on the 
severity of the veteran's service-
connected back disability.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should adjudicate 
the issue of entitlement to an 
increased rating for degenerative disc 
joint and disc disease of the lumbar 
spine with radiculopathy, to include 
consideration of the revised rating 
criteria, as amended effective 
September 23, 2002 and September 26, 
2003. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes the new schedular criteria 
applicable to spinal disabilities and 
should be given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter addressed by the Board in this remand. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


